Illinois Official Reports

                                     Appellate Court



             Chraca v. U.S. Battery Manufacturing Co., 2014 IL App (1st ) 132325



Appellate Court         JEFF CHRACA, Plaintiff-Appellant, v. U.S. BATTERY
Caption                 MANUFACTURING COMPANY, Defendant-Appellee (and
                        YUHUAN COUNTY LITIAN METAL PRODUCTS COMPANY,
                        LTD., Defendant).




District & No.          First District, Fifth Division
                        Docket No. 1-13-2325




Filed                   December 19, 2014



Decision Under          Appeal from the Circuit Court of Cook County, No. 11-L-005924; the
Review                  Hon. Moira S. Johnson, Judge, presiding.




Judgment                Reversed.


Counsel on              Bryan J. O’Connor, of O’Connor Law Group LLC, of Chicago, for
Appeal                  appellant.

                        A. Mark O’Danovich and Bryan E. Curry, both of Bullaro & Carton
                        PC, of Chicago, for appellee.
                                JUSTICE McBRIDE delivered the judgment of the court, with
     Panel                      opinion.
                                Justices Gordon and Reyes concurred in the judgment and opinion.


                                                  OPINION

¶1          This appeal concerns the plaintiff’s right under section 2-621 of the Illinois Code of Civil
       Procedure (735 ILCS 5/2-621 (West 2010)) (Code) to reinstate a product liability claim against
       one of the product’s distributors, despite having served and obtained a default judgment
       against the alleged ultimate tortfeasor, the product manufacturer. Section 2-621 of the Code
       allows a nonmanufacturing defendant which identifies the product manufacturer to be
       dismissed from a product liability action. 735 ILCS 5/2-621(a) (West 2010). The dismissal,
       however, may be vacated at any time in certain circumstances, such as when the plaintiff
       subsequently demonstrates that the manufacturer is not subject to the jurisdiction of an Illinois
       court or is unable to satisfy any judgment. 735 ILCS 5/2-621(b)(3), (b)(4) (West 2010). The
       plaintiff here argues that the threshold for reinstatement was lowered by Kellerman v. Crowe,
       119 Ill. 2d 111, 518 N.E.2d 116 (1987), and that he met that lesser standard. The product
       distributor responds that the statute speaks for itself and this plaintiff did too little to pursue the
       manufacturer in mainland China before requesting reinstatement of another entity in the
       distributive chain. The trial court rejected the plaintiff’s motion to reinstate and motion to
       reconsider the ruling. The plaintiff appeals those two rulings. For the reasons that follow, we
       reverse.
¶2          The personal injuries that led to this lawsuit occurred in 2009, while plaintiff Jeffrey Louis
       Chraca was unpacking a shipment of golf cart batteries sent by defendant U.S. Battery
       Manufacturing Company (hereinafter, U.S. Battery) to Chraca’s employer, Chicago Battery,
       d/b/a Interstate Batteries, in Skokie, Illinois. Chraca, who was 32 years old at the time, was
       lifting and carrying individual batteries with the assistance of a flexible, black strap that arrived
       with the shipment. Each of the “US-2200 XC” six-volt, deep-cycle golf cart batteries weighed
       roughly 63 pounds, and was 10 inches long, 7 inches wide, and 11 inches tall. Chraca’s
       shoulder and neck were wrenched when the strap gave way. He has attributed the strap’s
       failure to the fact that two metal hooks or U-shaped brackets which were riveted to each end
       separated from the strap. He contends the strap was “unreasonably dangerous for its
       foreseeable uses in that it did not function as intended.” His employer has been compensating
       Chraca under the provisions of the Workers’ Compensation Act (820 ILCS 305/1 et seq. (West
       2010)) (Chraca v. Interstate Batteries, No. 10 WC 01151) and in mid-2011 he filed this strict
       product liability action against distributor U.S. Battery.
¶3          The defect alleged in a strict product liability action may be a manufacturing defect, a
       design defect, or a marketing defect (meaning a failure to give adequate instructions or
       warning). Restatement (Third) of Torts: Products Liability § 1 cmt. a (1998).
¶4          Under the common law, an injured consumer may bring allegations of strict product
       liability against all entities in the distributive chain, including the product’s manufacturer,
       supplier, wholesaler, retailer, and commercial lessor. Murphy v. Mancari’s Chrysler Plymouth,
       Inc., 381 Ill. App. 3d 768, 772-73, 887 N.E.2d 569, 574 (2008); Hammond v. North American


                                                      -2-
     Asbestos Corp., 97 Ill. 2d 195, 206, 454 N.E.2d 210, 216-17 (1983); Crowe v. Public Building
     Comm’n, 74 Ill. 2d 10, 15, 383 N.E.2d 951, 953 (1978) (extending strict liability to commercial
     lessors). Even though suppliers and sellers do not create defects, they put defective products
     into the stream of commerce and may be held strictly liable to the injured user. Hammond, 97
Ill. 2d at 206, 454 N.E.2d at 216-17. Imposing liability upon nonmanufacturers “is justified on
     the ground that their position in the marketing process enables them to exert pressure on the
     manufacturer to enhance the safety of the product.” Hammond, 97 Ill. 2d at 206, 454 N.E.2d at
     216; Graham v. Bostrom Seating, Inc., 398 Ill. App. 3d 302, 306, 921 N.E.2d 1222, 1226
     (2010) (the loss caused by unsafe products should be borne by those who derive economic
     benefit and create the risk of harm by placing products in the stream of commerce).
¶5        In many cases, however, only the manufacturer is ultimately ordered to compensate the
     consumer for his injuries, and the product’s suppliers and sellers waste resources defending
     themselves from the consumer’s suit. Restatement (Third) of Torts: Products Liability § 1 cmt.
     a (1998); Crowe, 74 Ill. 2d at 13, 383 N.E.2d at 952 (“Because the ultimate loss will ordinarily
     be borne, through indemnification, by the party that created the defect, the public policy
     concern is really who, between the injured user and the seller, should bear the initial loss.”).
     Therefore, in many jurisdictions, legislation immunizes nonmanufacturing defendants from
     strict liability under certain circumstances (Restatement (Third) of Torts: Products Liability
     § 1 cmt. a (1998)), even though this immunity may occasionally mean a consumer is left with
     no remedy at all (Restatement (Third) of Torts: Products Liability § 1 cmt. e(2) (1998) (citing,
     e.g., Saieva v. Budget Rent-A-Car of Rockford, 227 Ill. App. 3d 519, 591 N.E.2d 507 (1992))).
     See also Kellerman, 119 Ill. 2d at 113, 518 N.E.2d at 117 (defendants whose sole basis of
     liability is their role as members of the distributive chain are able to extract themselves from a
     product liability action at an early stage, before they incur the expense of fully litigating the
     dispute). The Illinois legislature has provided this immunity to nonmanufacturers in section
     2-621 of the Code of Civil Procedure. 735 ILCS 5/2-621 (West 2010).
¶6        Section 2-621 is applicable only to cases such as Chraca’s that allege injury from defective
     products. Section 2-621 provides that “[i]n any product liability action based in whole or in
     part on the doctrine of strict liability in tort” (735 ILCS 5/2-621(a) (West 2010)), a court must
     order dismissal of a defendant other than the manufacturer when the following three things
     occur: (1) the defendant “file[s] an affidavit certifying the correct identity of the manufacturer
     of the product allegedly causing injury, death or damage” (735 ILCS 5/2-621(a) (West 2010)),
     (2) the plaintiff files a complaint against the manufacturer (735 ILCS 5/2-621(b) (West 2010)),
     and (3) the manufacturer has or is required “to have answered or otherwise pleaded” (in other
     words, the plaintiff has effectively served the manufacturer) (735 ILCS 5/2-621(b) (West
     2010)). The Illinois statute also specifies, “Due diligence shall be exercised by the certifying
     defendant *** in providing the plaintiff with the correct identity of the manufacturer or
     manufacturers, and due diligence shall be exercised by the plaintiff in filing an action and
     obtaining jurisdiction over the manufacturer or manufacturers.” 735 ILCS 5/2-621(b) (West
     2010). Generally, when a defendant complies with the various requirements of section 2-621,
     its dismissal from the action is mandatory. Lamkin v. Towner, 138 Ill. 2d 510, 532, 563 N.E.2d
449, 459 (1990). Exceptions to this rule exist. A court is not to order dismissal where a plaintiff
     shows that the certifying defendant (1) exercised significant control over the design or
     manufacture of the product or communicated with the manufacturer about the alleged defect,



                                                  -3-
       (2) had actual knowledge of the defect in the product, or (3) created the defect in the product.
       735 ILCS 5/2-621(c) (West 2010).
¶7         Additionally, the Illinois statute provides that a plaintiff may, “at any time,” “move to
       vacate the order of dismissal and reinstate” the certifying defendant, “provided plaintiff can
       show” that the certifying defendant did not identify the correct manufacturer or if the
       manufacturer is judgment proof, either because the statute of limitations or repose on the
       plaintiff’s claim has run, the manufacturer is not amenable to service of process or the
       jurisdiction of the court, or the manufacturer is unable to satisfy any judgment or reasonable
       settlement. 735 ILCS 5/2-621(b)(1)-(5) (West 2010).
¶8         After being served in Georgia, U.S. Battery retained Illinois counsel and filed a section
       2-621(a) motion to be dismissed from Chraca’s suit. 735 ILCS 5/2-621(a) (West 2010). The
       motion was supported by an affidavit from Fred Wehmeyer, an engineer who is U.S. Battery’s
       senior vice president of product and process engineering. Wehmeyer stated that his employer
       never manufactured, designed, or exercised any control over the design or manufacture of
       carrying straps, did not create the alleged defects in the strap at issue, and had no knowledge of
       any alleged defects prior to Chraca’s injury. Rather, if the strap had indeed come from U.S.
       Battery, then it was one that U.S. Battery had purchased from JessLink, Inc., which was a
       company located at 222 W. Pebble Creek Lane, Orange, California, 92865 (hereinafter,
       JessLink). Wehmeyer said he personally reviewed photos of the strap, scrutinized his
       company’s books and business records, and posed questions to JessLink to determine the
       identity of the strap’s manufacturer. His investigation indicated JessLink obtained the strap
       from Shenyang Kaicheng Foreign Trade Company, Ltd., located in the city of Shenyang,
       China 11014. In addition, the trade company obtained the strap from the manufacturing
       company Yuhuan County Litian Metal Products Co., Ltd. (hereinafter, Yuhuan), which was
       located in China at Shuilong Industry Borough Kanmen, Yuhuan County, Zhejiang Province.
       In a follow up letter to Chraca, U.S. Battery restated in Chinese script the manufacturing
       company’s name, address, and telephone and fax numbers and also specified the identity and
       cell phone number of the owner, Ji Rong Chen, in Chinese script.
¶9         Chraca then asked the court for leave to file a first amended complaint adding allegations
       against Yuhuan and for the court to appoint APS International, Ltd. (hereinafter, APS), as a
       special process server to serve this new defendant in China. The court granted both requests as
       well as Chraca’s subsequent motion for a default judgment against the strap manufacturer after
       it had been “served with Complaint and Summons in accordance with the Hague Convention
       on the Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial
       Matters.” The People’s Republic of China and the United States of America are both parties to
       The Hague Convention. See Hague Conference on Private International Law, Status table,
       Members of the Organisation, www.hcch.net/index_en.php?act=conventions.status&cid=17
       (last visited Dec. 18, 2014). “The Hague Convention is a multinational treaty, which was first
       drafted in 1965, for the purpose of creating an appropriate means ‘to ensure that judicial and
       extrajudicial documents to be served abroad shall be brought to the notice of the addressee in
       sufficient time.’ [Citation.]” White v. Ratcliffe, 285 Ill. App. 3d 758, 765, 674 N.E.2d 906, 911
       (1996). In other words, the treaty specifies procedures for accomplishing foreign service of
       process. White, 285 Ill. App. 3d at 765, 674 N.E.2d at 911.
¶ 10       Chraca next filed a written response opposing U.S. Battery’s dismissal. He argued in part
       that the Chinese strap manufacturer was “ ‘thumbing its nose’ at this Illinois court” by

                                                   -4-
       “ignoring this action,” and that this was sufficient grounds under Kellerman, 119 Ill. 2d 111,
       518 N.E.2d 116, to keep U.S. Battery in the case. Chraca provided an affidavit from one of his
       attorneys, Bryan J. O’Connor, Sr., stating that despite obtaining service through the APS
       agency, it was counsel’s opinion that there was “no good faith basis to assert that Illinois has
       jurisdiction over [the manufacturer]” and that Chraca would be unable to collect on the default
       judgment. Chraca also filed an affidavit and supporting records from a paralegal employed by
       APS detailing how APS served Yuhuan in accordance with The Hague Convention. The
       paralegal explained that under the treaty, Chraca was entitled to a default judgment, but that a
       defaulted defendant would have one year to “reopen” the judgment. Chraca also filed his
       attorney’s supplemental affidavit and a printout of an email conversation that counsel had in
       late August 2012 with a Mayer, Brown attorney, R. Terence Tung. In the email messages,
       attorney O’Connor had asked attorney Tung how to demonstrate to the court that there is “no
       reasonable expectation of ever collecting a judgment against the Chinese company,” and Tung
       opined:
                   “1. there is no arrangement for reciprocal enforcement of judgment between the US
               and the People’s Republic of China (‘PRC’) and as such, it is not possible to register a
               US judgment in China;
                   2. to initiate collection proceedings, it will be necessary to start fresh proceedings in
               the PRC in the name of your client based presumably on an action in tort.
                   Please, however, note that your client will have to instruct a PRC law firm to act on
               his behalf in the collection proceedings but the amount of damages that may be
               awarded in the PRC will be significantly less than that in the US. I suppose that how
               one can demonstrate that there is ‘no reasonable expectation of ever collecting a
               judgment against the Chinese company’ is a question of US law[,] and *** we can ***
               explore whether or how your client can discharge the burden of proving the quoted
               statement. Kindly let us know how you wish us to proceed.”
¶ 11       The circuit court considered the written submissions, heard oral arguments, and then
       granted the section 2-621 dismissal of U.S. Battery.
¶ 12       Only two weeks later, however, Chraca filed a motion to reinstate his claim against U.S.
       Battery pursuant to either subsection (b)(3) or (b)(4) of the same statute. 735 ILCS
       5/2-621(b)(3), (b)(4) (West 2010). We summarized the statute above, but the specific
       subsections Chraca cited read as follows:
                   “The plaintiff may at any time subsequent to the dismissal move to vacate the order
               of dismissal and reinstate the certifying defendant or defendants, provided plaintiff can
               show one or more of the following:
                                                     ***
                   (3) That the manufacturer no longer exists, cannot be subject to the jurisdiction of
               the courts of this State, or, despite due diligence, the manufacturer is not amenable to
               service of process; or
                   (4) That the manufacturer is unable to satisfy any judgment as determined by the
               court[.]” 735 ILCS 5/2-261(b) (West 2010).
¶ 13       One of Chraca’s grounds for reinstating U.S. Battery was that according to his reading of
       Kellerman, 119 Ill. 2d 111, 518 N.E.2d 116, all that he needed to show in order to bring the
       product wholesaler back into the case under subsection (b)(3) was that it “appeared” there was

                                                     -5-
       no jurisdiction over the product manufacturer and that it would be “fruitless” to pursue an
       action. 735 ILCS 5/2-621(b)(3) (West 2010). Chraca offered several theories as to why it
       “appeared” there could be no jurisdiction over the Chinese manufacturer, including that the
       manufacturer did not import the strap directly to the United States, which meant that it did not
       “target” Illinois consumers. Chraca again tendered his attorney’s affidavit describing why
       counsel concluded there was “no good faith basis to assert that Illinois has jurisdiction.”
       Chraca also relied on an affidavit jointly executed by Chinese attorneys Xiong Yin and Yan
       Zhou, who stated:
                    “4. There is no judicial assistance treaty of arrangement for reciprocal enforcement
               of a judgment between the United States and the [PRC]. Consequently, Chinese courts
               generally will not recognize or enforce a judgment obtained in an American state court.
               It is almost impossible to directly register in China a judgment obtained in an American
               state court. Without being so registered, therefore, a judgment entered in an American
               state court is not directly collectible in China against a Chinese company.
                    5. In order to actually obtain a judgment against a Chinese company, it would be
               necessary to initiate a new action in PRC; in this case, presumably an action in tort
               against the alleged Chinese manufacturer.
                                                     ***
                    10. It is our opinion that in all likelihood Chinese courts may not recognize or
               enforce a judgment obtained against Yuhuan County Litian Metal Products Ltd. in the
               Circuit Court of Cook Count, Illinois, as any such judgment typically could not be
               directly registered in China. Accordingly, any judgment entered against Yuhuan
               County Litian Metal Products Ltd. in the Circuit Court of Cook County, Illinois is
               almost impossible to be directly collectible in China against Yuhuan County Litian
               Metal Products Ltd. Rather, as stated above, a separate action would have to be
               initiated in China against Yuhuan County Litian Metal Products Ltd. Thus, the action
               against Yuhuan in Illinois very likely would be fruitless.”
¶ 14       In its written response, U.S. Battery contended Chraca was misstating the legal standard
       for reinstatement. U.S Battery also provided an affidavit from Connie Steinberg, JessLink’s
       sole owner, who conceded that JessLink “imported and distributed” parts and materials and
       that her company had purchased the Yuhuan-manufactured battery strap at issue and then
       “supplie[d]” the strap to U.S. Battery. Steinberg also said that she had been buying
       Yuhuan-made straps for about 10 years.
¶ 15       The court denied Chraca’s motion. The judge reasoned that Chraca had previously argued
       and relied on service of process to obtain the default judgment, yet was now contending the
       court lacked jurisdiction. Furthermore, Chraca’s exhibits indicated it might be “difficult” for
       him to collect an Illinois judgment, but difficulty was not one of the statutory criteria for
       reinstatement. The judge denied the motion without prejudice.
¶ 16       About two months later, Chraca returned with a “motion to reconsider” in which he again
       disputed the court’s jurisdiction over Yuhuan. He tendered an affidavit executed by Don Wang
       on April 11, 2013. Wang indicated that he speaks Mandarin Chinese and that on March 19,
       2013, he dialed the cell phone number for Yuhuan’s owner, Ji Rong Chen, which was part of
       the manufacturer’s contact information that U.S. Battery gave to Chraca in September 2011.
       According to Wang, Chen then told him that Yuhuan was not selling its products in the United


                                                   -6-
       States, was not employing anyone in the United States, and “does not do any business in the
       United States.”
¶ 17        In its response in opposition to Chraca’s motion, U.S Battery pointed out that the
       statements Wang was attributing to Chen were hearsay and that there was no apparent reason
       for Chraca to have waited 18 months to make the phone call to China.
¶ 18        After oral arguments, the judge stated that Chraca’s motion was captioned as a
       reconsideration request, but, because her prior ruling had been without prejudice, she was
       treating the motion as a second motion to reinstate. See Berge v. Mader, 2011 IL App (1st)
103778, ¶ 9, 957 N.E.2d 968 (indicating courts are guided not by just the caption of a motion
       but also by its substance). On appeal, Chraca characterizes this motion as a request for
       reinstatement rather than a request to reconsider the previous motion. Given the content of the
       motion and its treatment by the parties and trial judge, we will also address the motion as a
       second motion to reinstate. After the judge said she would be denying the second motion to
       reinstate, there was some discussion as to whether the ruling should be without prejudice to
       filing a third motion to reinstate or should be made final and appealable. The judge agreed to
       delay entering her ruling until the attorneys researched and discussed their appellate options
       and told her how they preferred to proceed.
¶ 19        On July 15, 2013, the judge entered a written order denying Chraca’s motion. The order did
       not specify whether the denial of reinstatement was “with prejudice” or “without prejudice,”
       but it included Illinois Supreme Court Rule 304(a) (eff. Feb. 26, 2010) language. By its own
       terms, Rule 304(a) applies only to final judgments or orders. Ill. S. Ct. R. 304(a) (eff. Feb. 26,
       2010). Thus, Rule 304(a) is inapplicable to orders entered “without prejudice.” See Kellerman,
119 Ill. 2d at 115, 518 N.E.2d at 118 (stating that if dismissal orders were nonfinal, then Rule
       304(a) would be inapplicable). If the order at issue was not final, then the special finding under
       Rule 304(a) would have served no purpose and would not make the order appealable.
       Kellerman, 119 Ill. 2d at 115, 518 N.E.2d at 118. An order that is final and appealable is an
       order that terminates litigation between the parties on the merits of the cause. Kellerman, 119
Ill. 2d at 115, 518 N.E.2d at 118. “While the order need not dispose of all the issues presented
       by the pleadings, it must be final in the sense that it disposes of the rights of the parties, either
       upon the entire controversy or upon some definite and separate part thereof.” (Internal
       quotation marks omitted.) Kellerman, 119 Ill. 2d at 115, 518 N.E.2d at 118. We read the
       judge’s finding in this case to mean that Chraca’s specific arguments under subsections (b)(3)
       and (b)(4) were rejected “with prejudice,” that is, the denial of reinstatement on those grounds
       was final and appealable so those arguments could be immediately appealed under Rule
       304(a). South Side Trust & Savings Bank of Peoria v. Mitsubishi Heavy Industries, Ltd., 401
Ill. App. 3d 424, 431, 927 N.E.2d 179, 187 (2010) (indicating that the denial of section 2-621
       motion to reinstate a defendant renders the dismissal order final and appealable). Accordingly,
       we proceed to the merits of Chraca’s appellate arguments.
¶ 20        Chraca first argues Kellerman sets out “the evidentiary standard on a motion to reinstate”
       and obligates the plaintiff to show only that “it ‘appears’ that an action against the foreign
       manufacturer would be ‘unavailing or fruitless.’ ” Appellee U.S. Battery responds that Chraca
       is “reimagining the language and holding” of the case, that Kellerman does not lessen the
       plaintiff’s evidentiary burden, and that the statutory language is controlling.
¶ 21        We address questions of statutory interpretation de novo. JPMorgan Chase Bank, N.A. v.
       Earth Foods, Inc., 238 Ill. 2d 455, 461, 939 N.E.2d 487, 490 (2010). Our task is to ascertain

                                                     -7-
       and give effect to the intent of the Illinois legislature. JPMorgan, 238 Ill. 2d at 461, 939 N.E.2d
       at 490. We do this by considering the plain language of the statute, and when it is clear, we
       apply it as written without resorting to other rules of statutory construction. JPMorgan, 238 Ill.
2d at 461, 939 N.E.2d at 490.
¶ 22        We find that Kellerman does not set out an evidentiary standard for retaining or reinstating
       a nonmanufacturing defendant in a strict product liability action. The language that Chraca has
       quoted and relied on throughout these proceedings in the trial and appellate courts is merely a
       descriptive summary of section 2-621. The Kellerman court was not construing any specific
       statutory terms and its summary of the statute does not diminish or enhance the legislature’s
       wording. Also, the Kellerman court did not analyze any evidence and, therefore, nothing in its
       opinion could be considered an evidentiary standard. According to the plainly worded statute,
       it is Chraca’s burden to show that he is entitled to have the court vacate the dismissal order and
       reinstate the nonmanufacturing defendant to his product liability action. Chraca needed to
       show either that the product manufacturing defendant “is unable to satisfy any judgment as
       determined by the court” or “cannot be subject to the jurisdiction of the courts.” 735 ILCS
       5/2-621(b)(3), (b)(4) (West 2010).
¶ 23        We next consider whether the evidence Chraca relied on was sufficient to satisfy either of
       those two statutory grounds. We address the ruling de novo, because the trial court heard no
       disputed evidence, made no findings of fact, and ruled solely on the basis of documentary
       evidence (Rosenthal-Collins Group, L.P. v. Reiff, 321 Ill. App. 3d 683, 687, 748 N.E.2d 229,
       233 (2001)), namely, the various affidavits.
¶ 24        We find that Chraca failed to show that Yuhuan is “unable to satisfy any judgment.” 735
       ILCS 5/2-621(b)(4) (West 2010). Authority indicates that in a section 2-621 proceeding, a
       company is deemed “unable to satisfy any judgment” when it is bankrupt or nonexistent. See
       Harleysville Lake States Insurance Co. v. Hilton Trading Corp., No. 12 C 8135, 2013 WL
3864244, at *3 (N.D. Ill. July 23, 2013) (under Illinois law, where retailer identified
       manufacturer of counterfeit bill detector that had started an office fire, and the manufacturer
       was not shown to be “insolvent or otherwise judgment-proof,” the retailer was entitled to be
       dismissed); Finke v. Hunter’s View, Ltd., 596 F. Supp. 2d 1254, 1271 (D. Minn. 2009) (under
       Minnesota’s version of the statute at issue, where the product manufacturer had declared
       chapter 7 bankruptcy and thus was unreachable, the retailer was not entitled to be dismissed);
       Malone v. Schapun, Inc., 965 S.W.2d 177, 182 (Mo. Ct. App. 1998) (indicating that under
       Missouri’s version of the statute at issue, a nonmanufacturer should not be dismissed unless the
       manufacturer “is insolvent”).
¶ 25        Chraca presented no information about Yuhuan’s financial viability and the record
       suggests Yuhuan is an ongoing business, because Chraca’s Mandarin Chinese translator,
       Wang, purports to have reached Yuhuan’s owner on his cell phone several years after Chraca
       was injured. Chraca’s attorney misconstrued the statutory language when he asked attorney
       Tung how Chraca could demonstrate to the Illinois trial court that there is “no reasonable
       expectation of ever collecting a judgment against the Chinese [manufacturing] company.”
       Tung’s response and the joint affidavit of the two Chinese attorneys about their local court’s
       unwillingness to “recognize or enforce a judgment obtained in an American state court” do not
       indicate that Yuhuan was declared bankrupt or is no longer operating and thus is “unable to
       satisfy any judgment” as that phrase is used in the statute at issue. 735 ILCS 5/2-621(b)(4)
       (West 2010).

                                                    -8-
¶ 26       Although we conclude Chraca has not met his burden under section 2-621(b)(4), we do
       find that he is entitled to reinstatement of U.S. Battery pursuant to section 2-621(b)(3) because
       the evidence shows Illinois does not have personal jurisdiction over Yuhuan. 735 ILCS
       5/2-621(b)(3), (b)(4) (West 2010). Chraca is in the unusual position of advancing arguments
       essentially on Yuhuan’s behalf that this Chinese manufacturer is not subject to personal
       jurisdiction in Illinois. U.S. Battery contends that Chraca did very little discovery and failed to
       gather sufficient evidence that would lead one to conclude that jurisdiction is lacking.
¶ 27       The Illinois long-arm statute allows its courts to exercise personal jurisdiction to the full
       extent allowed by the state and federal constitutions. 735 ILCS 5/2-209(c) (West 2010).
       Pursuant to the federal constitution’s due process clause, the defendant must have “certain
       minimum contacts with [the forum state] such that the maintenance of the suit [in that forum]
       does not offend ‘traditional notions of fair play and substantial justice.’ ” International Shoe
       Co. v. Washington, 326 U.S. 310, 316 (1945) (quoting Milliken v. Meyer, 311 U.S. 457, 463
       (1940)). When the defendant has certain minimum contacts, his “conduct and connection with
       the forum State are such that he should reasonably anticipate being haled into court there.”
       World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980). In a product liability
       case, such as this one, the defendant satisfies this requirement when it “ ‘purposefully avails
       itself of the privilege of conducting activities within the forum State, thus invoking the benefits
       and protections of its laws.’ ” J. McIntyre Machinery, Ltd. v. Nicastro, 564 U.S. ___, ___, 131
S. Ct. 2780, 2787 (2011) (quoting Hanson v. Denckla, 357 U.S. 235, 253 (1958)). The focus of
       analysis is always on the defendant’s conduct, so that a nonresident is not haled into a forum
       solely because of another party’s unilateral activity. Burger King Corp. v. Rudzewicz, 471 U.S
       462, 475 (1985).
¶ 28       Personal jurisdiction comes in two forms: specific jurisdiction and general jurisdiction.
       The assertion of specific jurisdiction is appropriate when “the defendant has ‘purposefully
       directed’ his activities at residents of the forum, [citation], and the litigation results from
       alleged injuries that ‘arise out of or relate to’ those activities.” Burger King, 471 U.S. at 472.
       Under those circumstances, the nonresident defendant has had “fair warning” that its activities
       may expose it to suit in the forum state. (Internal quotation marks omitted.) Burger King, 471
U.S. at 472. The other form of jurisdiction, general jurisdiction, is not at issue here. General
       jurisdiction occurs when the events that are the basis of the lawsuit do not arise out of and are
       not related to any activities within the forum state, but the minimum contacts requirement has
       been satisfied by the defendant’s “continuous and systematic” contacts with the forum state.
       See Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. ___, ___, 131 S. Ct. 2846,
       2851 (2011); Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 415-16 (1984).
¶ 29       Chraca bases his jurisdiction argument primarily on Nicastro, 564 U.S. ___, 131 S. Ct.
2780, in which the Supreme Court held that a New Jersey court could not lawfully exercise
       personal jurisdiction over a British manufacturer whose metal-shearing machine, distributed
       through an American company that targeted the entire United States market, caused a severe
       hand injury in New Jersey. An employee of a scrap metal recycler alleged that the three-ton
       machine was defectively designed or manufactured. Nicastro v. McIntyre Machinery America,
       Ltd., 987 A.2d 575, 577 (N.J. 2010).
¶ 30       The Supreme Court held, however, that the British company’s mere placement of its
       product into the stream of commerce, with the expectation that the product might be sold and
       used in the forum state, was insufficient to justify specific personal jurisdiction in the forum

                                                    -9-
       state over the foreign manufacturer. Nicastro, 564 U.S. at ___, 131 S. Ct. at 2788. The
       manufacturer must have “targeted” the forum before it would be deemed to have submitted to
       the jurisdiction of the forum. Nicastro, 564 U.S. at ___, 131 S. Ct. at 2788. We reiterate that as
       a general rule, the exercise of judicial power over a foreign defendant is not lawful unless the
       foreign defendant has “ ‘purposely avail[ed] itself of the privilege of conducting activities
       within the forum State, thus invoking the benefits and protections of its laws.’ ” Nicastro, 564
       U.S. at ___, 131 S. Ct. at 2785 (quoting Hanson v. Denckla, 357 U.S. 235, 253 (1958)).
       Officials of the British company had attended trade shows in several states but not in New
       Jersey, the company shipped its products to an independent American distributor, and as many
       as four of its machines ended up in New Jersey. Nicastro, 564 U.S. at ___, 131 S. Ct. at 2790.
       However, the British company had no office, employees or property in New Jersey, it paid no
       taxes in New Jersey, and it sent no advertising or employees to the state. Nicastro, 564 U.S. at
       ___, 131 S. Ct. at 2790. The British company was not subject to jurisdiction in New Jersey
       because it had not sent goods to, advertised in, or otherwise targeted New Jersey. Nicastro, 564
       U.S. ___, 131 S. Ct. at 2785. Again, it is not enough that a defendant might predict that its
       goods will reach the forum state. Nicastro, 564 U.S. at ___, 131 S. Ct. at 2788. “[I]t is the
       defendant’s actions, not his expectations, that empower a State’s courts to subject him to
       judgment.” Nicastro, 564 U.S. at ___, 131 S. Ct. at 2789.
¶ 31       In Wiles, an injured worker brought a strict product liability action against a Japanese
       manufacturer after two of four machines it sold in Japan were shipped by the buyer to Illinois.
       Wiles v. Morita Iron Works Co., 125 Ill. 2d 144, 146-47, 530 N.E.2d 1382, 1383 (1988). The
       Japanese company was unaware that its machines were destined for Illinois and had made no
       effort to market to this forum. Wiles, 125 Ill. 2d at 160, 530 N.E.2d at 1389-90. The
       manufacturer had no knowledge either during contract negotiations or when its machines were
       delivered to the buyer in Japan that the buyer intended to transport the machines to Illinois, or
       even that the buyer had a facility in Illinois. Wiles, 125 Ill. 2d at 160, 530 N.E.2d at 1290. The
       unilateral actions of the buyer did not satisfy the requirement of contact with Illinois. Wiles,
125 Ill. 2d at 160, 530 N.E.2d at 1390.
¶ 32       Chraca also relies on Morris, which involved a ceiling fan that was manufactured in
       Taiwan and alleged to have fallen from a consumer’s ceiling because of defective design and
       manufacture. Morris v. Halsey Enterprises Co., 379 Ill. App. 3d 574, 882 N.E.2d 1079 (2008).
       The Taiwanese manufacturer made fans for Casablanca Fan Company (Casablanca), which
       was incorporated in Illinois. Morris, 379 Ill. App. 3d at 575, 882 N.E.2d at 1081. The
       manufacturer was aware that hundreds of thousands of its fans were distributed and marketed
       in the United States through national home improvement chain stores, including Home Depot
       and Lowe’s, and through a national network of at least 600 lighting stores. Morris, 379 Ill.
       App. 3d at 577, 882 N.E.2d at 1082. The manufacturer shipped its products to California and to
       Home Depot’s regional distribution centers. Morris, 379 Ill. App. 3d at 577, 882 N.E.2d at
       1082. The manufacturer, however, had no control over the distribution of its fans within this
       country, was not aware of which specific states its fans were being marketed or sold in, and
       was not aware that its fans were being marketed or sold in Illinois. Morris, 379 Ill. App. 3d at
       582-83, 882 N.E.2d at 1086-87. Accordingly, this court found that there were not sufficient
       minimum contacts to justify the exercise of personal jurisdiction over the Taiwanese
       manufacturer. Morris, 379 Ill. App. 3d at 583, 882 N.E.2d at 1087.



                                                   - 10 -
¶ 33        Applying these principles to the record in this appeal, we find that Chraca has clearly
       shown that the Chinese manufacturer of the battery strap “cannot be subject to the jurisdiction
       of the courts” and, thus, the other defendant should be reinstated to the case. 735 ILCS
       5/2-621(b)(3) (West 2010). The record includes Chraca’s complaint; printouts documenting
       Chraca’s attempts to locate Yuhuan by searching the Internet and databases maintained by the
       Illinois and California Secretaries of State, and various affidavits, including sworn statements
       from Chraca’s attorney, Chraca’s Chinese translator (Wang), and JessLink’s owner
       (Steinberg). U.S. Battery’s senior vice president (Wehmeyer) also completed an affidavit and
       was deposed.
¶ 34        The Wehmeyer and Steinberg affidavits establish that Yuhuan manufactured the strap in
       Zhejiang Province, China, and then sold it to a Chinese trading company located in Shenyang,
       China, which conveyed the strap to JessLink in California. JessLink is the importer and
       distributor of the strap in the United States. JessLink conveyed the strap to U.S. Battery in
       Georgia, which bundled the strap into a shipment of batteries purchased by Chraca’s Illinois
       employer. Wehmeyer’s deposition testimony indicates that U.S. Battery stacked
       approximately 40 batteries on a shipping pallet, placed a small box of tools and a battery strap
       on top of the stack, and then shrink-wrapped everything together before shipping the pallet to
       Chraca’s employer. The battery strap was not specifically ordered or selected by Chraca’s
       employer when the company purchased the load of golf cart batteries. These facts demonstrate
       that Yuhuan placed its product into the stream of commerce in China but took no action to
       place it into the hands of the Illinois consumer. There is no indication the foreign manufacturer
       had any connection of its own with Illinois. Yuhuan did not sell its product to an Illinois
       company. Yuhuan did not market to Illinois or otherwise follow a course of conduct to direct
       its battery strap into Illinois.
¶ 35        We reach this conclusion despite U.S. Battery’s contention that Wehmeyer was not
       attempting to describe or detail the full extent of the manufacturer’s contacts with Illinois so
       that Chraca could sue the manufacturer in his home forum. It is apparent from what Wehmeyer
       and Steinberg did say that the connection between the Chinese manufacturer and Illinois is
       tenuous and that Yuhuan did not have contact with any business or individual in this forum.
¶ 36        U.S. Battery also contends that one could validly speculate from the record that companies
       throughout Illinois are receiving component parts or products from Yuhuan. U.S. Battery,
       however, does not point to any specific facts indicating that Yuhuan could be subject to general
       jurisdiction or that Chraca’s argument for reinstatement due to lack of specific jurisdiction has
       been misleading or incomplete. We are confident that if Yuhuan had any contacts with Illinois,
       its name would have shown up in at least one of the searches that Chraca’s counsel made.
       According to his affidavit and attached printouts, Chraca’s attorney was unable to find a
       website for Yuhuan that is accessible in the United States. He could not find Yuhuan’s name in
       the corporate and foreign corporate listings that are maintained by the Illinois Secretary of
       State or in the foreign corporate listing kept by the California Secretary of State.
¶ 37        Furthermore, although translator Wang’s affidavit about his telephone conversation with
       Yuhuan’s owner, Chen, is arguably hearsay evidence, Wang, nevertheless, confirmed the
       other, competent evidence indicating that Yuhuan “(a) does not sell its products in the United
       States, (b) does not do business in the United States, and (c) does not have employees in the
       United States.”


                                                  - 11 -
¶ 38        There are no facts suggesting the Chinese manufacturer was even aware its strap had made
       its way as far as Illinois. Yuhuan did not target this forum and its conduct was not directed at
       this market so that Illinois has the power to subject Yuhuan to a judgment concerning its
       product.
¶ 39        For these reasons, we find that Chraca met his burden of showing through competent
       evidence that the certifying defendant, U.S. Battery, should be reinstated as an active
       defendant to this case. See Logan v. West Coast Cycle Supply Co., 197 Ill. App. 3d 185, 191,
       553 N.E.2d 1139, 1143 (1990) (indicating a plaintiff must put on competent evidence to show
       under section 2-621 that the certifying defendant should remain in the case). See generally
       Rosenthal-Collins Group, 321 Ill. App. 3d at 687, 748 N.E.2d at 233 (“[i]t is up to the moving
       party to present competent evidence to support an assertion”). Accordingly, we reverse the trial
       court’s denial of Chraca’s motion and vacate the dismissal of U.S. Battery from the case.
¶ 40        Finally, we respond to the concerns voiced by Chraca’s attorney that he has been
       personally and unfairly attacked by opposing counsel in the briefs filed with this court. We
       agree that U.S. Battery’s brief includes numerous inappropriate and unnecessary remarks
       about Chraca’s lawyer. The comments exceed the scope of zealous advocacy. We expect
       litigants to confine their arguments to the issues on appeal.
¶ 41        The judgment of the circuit court is reversed.

¶ 42      Reversed.




                                                  - 12 -